Citation Nr: 1534028	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-02 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, and depression, to include whether new and material evidence has been received to reopen a previously denied claim. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1972 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In the Veteran's January 2013 VA Form 9 and a December 22, 2014 telephone call, he requested a travel board hearing.  In a December 23, 2014 statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  A rating decision issued in May 2005 denied service connection for adjustment disorder, anxiety and depression, with chemical dependency (claimed as PTSD).  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  The evidence received since the May 2005 rating decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

3.  The Veteran's PTSD with depression and anxiety is a result of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for adjustment disorder, anxiety and depression, with chemical dependency (claimed as PTSD).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The criteria to establish service connection for PTSD with depression and anxiety are met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.
New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for an acquired psychiatric disorder, to include PTSD.  The claim was denied in a May 2005 rating decision, and the Veteran was notified of that decision in May 2005.  The May 2005 rating decision became final because no notice of disagreement or new and material evidence was received within one year of the issuance of the rating decision.  The Veteran's claim thus may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.
The prior evidence considered in the May 2005 denial consisted of the Veteran's service treatment records, treatment records from the Human Development Center, VA treatment records, and the Veteran's lay statements.

Since the May 2005 rating decision, new evidence has been added to the claims file, including a May 2012 VA examination, an August 2012 addendum opinion, VA treatment records, private treatment records, records from the Social Security Administration, and lay statements from the Veteran.  The evidence submitted subsequent to the May 2005 rating decision is new in that it was not previously of record.  

The newly submitted evidence is also material.  The claim for service connection for adjustment disorder, anxiety and depression, with chemical dependency (claimed as PTSD) was denied in May 2005 because the RO determined the condition neither occurred in nor was caused by service.  However, a September 2014 private treatment record shows a diagnosis of PTSD with secondary depression and anxiety and the private treating provider opined that PTSD was secondary to his assault on April 11, 1974 while serving in Camp Pendleton, CA.

The new private treatment records provide evidence that relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  They are therefore material and sufficient to reopen the previously-denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Board reopens the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.
 
II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

The Veteran's PTSD claim is predicated on a reported history of in-service personal assault.  VA regulations provide that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).

In making all determinations, the Board must fully consider the lay reports as to the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran contends that his psychiatric disorders are a result of being assaulted in service.  The service treatment records show that the Veteran injured his right shoulder after being "jumped" in April 1974.  The Board finds the Veteran's report of personal assault in service to be credible.

The Board acknowledges that the May 2012 VA examiner determined the Veteran did not have a diagnosis of PTSD or any other acquired psychiatric disorder and found the Veteran's claim of assault to be implausible.  

However, in a September 2014 treatment record, the Veteran's private treating psychologist, Dr. Tuorila, determined that the Veteran meets the DSM 5 criteria for a diagnosis of PTSD secondary to his assault on April 11, 1974 while in service.  

VA treatment records, private treatment records, and records from the Social Security Administration (SSA) also confirm a diagnosis of PTSD.  VA treatment records show a diagnosis of PTSD in August 2004 and August 2012.  SSA records show a diagnosis of PTSD in November 2008.  July 2012 private treatment records from the Human Development Center show diagnoses of PTSD and generalized anxiety disorder.  A September 2014 private note indicates PTSD with secondary depression and anxiety.  

Given the Veteran's competent and credible statements, his current diagnosis of PTSD with depression and anxiety, and the positive nexus opinion from his private treating psychologist, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted. 




	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

Service connection for PTSD with depression and anxiety is granted.




____________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


